DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks filed 11/5/21.    Claims 2, 5-14 have been amended.  Claims 15-20 have been canceled.  Claims 2-14 are pending.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Barnard on Monday Nov. 22, 2021.

The application has been amended as follows: 

Please update claims 2, 7, 8, and 10 as follows: 
2.	(Currently Amended)	A system for tracking events associated with a treatment by personalised medicine, the system comprising: 
            a plurality of [[computers and servers hosting a blockchain, the blockchain having: 
		an associated state storage[[
		an updateable sequence of blocks, 
            	wherein the blockchain has a state of the blockchain that is stored on the associated state storage and the updateable sequence of blocks is used [[
            the plurality of [[computers and servers comprising:
	            a plurality of sequence manager nodes each associated with a respective sequence manager contract forming part of the state of the blockchain, each sequence manager contract having associated sequence manager contract storage; and
	            a hub node associated with a hub contract forming part of the state of the blockchain, the hub contract having associated hub contract storage,
            wherein:
	            the first sequence manager node is arranged to transmit first event data to a first sequence manager contract associated with the first sequence manager node, the first event data indicating a receiving of custody associated with the treatment;
	            the first sequence manager contract is arranged to: 
                       store the first event data on the blockchain in association with a first event sequence in a manner to change the state of the blockchain; and
                       transmit first sequence data to the hub contract, the first sequence data identifying the first event sequence; and
	            responsive to receiving the first sequence data from the first sequence manager contract, the hub contract is arranged to store, in the hub contract storage, association data indicating an association between the first event sequence and one or more further event sequences associated with the treatment in a manner to change the state of the blockchain; and
	            the first event data and the association data are verifiable using the updateable sequence of blocks. 

7.	(Currently Amended)	A system for tracking events associated with a treatment by personalised medicine, the system comprising:
            a plurality of [[computers and servers hosting a blockchain, the blockchain having:
	            an associated state storage[[
	            an updateable sequence of blocks,
                        wherein the blockchain has a state of the blockchain that is stored on the associated state storage and the updateable sequence of blocks is used [[,
	a plurality of sequence manager nodes each associated with a respective sequence manager contract forming part of the state of the blockchain, each sequence manager contract having associated sequence manager contract storage; and
	a hub node associated with a hub contract forming part of the state of the blockchain, the hub contract having associated hub contract storage,
            wherein:
	            the first sequence manager node is arranged to transmit first event data to a first sequence manager contract associated with the first sequence manager node, the first event data indicating a first event associated with the treatment;
	            the first sequence manager contract is arranged to:
 	            determine whether predetermined mandatory fields are completed within the first event data, the predetermined mandatory fields depending on an event type of the first event; and 
	            in the event that the predetermined mandatory fields are determined to be completed within the first event data, store the first event data on the blockchain in association with a first event sequence in a manner to change the state of the blockchain; 
	            the hub contract is arranged to store, in the hub contract storage, association data indicating an association between the first event sequence and one or more further event sequences associated with the treatment in a manner to change the state of the blockchain; and
	            the first event data and the association data are verifiable using the updateable sequence of blocks.

8.	(Currently Amended)	A system for tracking events associated with a treatment by personalised medicine, the system comprising:
            a plurality of [[computers and servers hosting a blockchain, the blockchain having:
	            an associated state storage[[
	            an updateable sequence of blocks,
                        wherein the blockchain has a state of the blockchain that is stored on the associated state storage and the updateable sequence of blocks is used [[,
	a plurality of sequence manager nodes each associated with a respective sequence manager contract forming part of the state of the blockchain, each sequence manager contract having associated hub contract storage, 
            wherein:
	            the first sequence manager node is arranged to transmit first event data to a first sequence manager contract associated with the first sequence manager node, the first event data indicating a first event associated with the treatment and comparing a timestamp associated with the first event;
	            the first sequence manager contract is arranged to:
	            determine whether a difference between the timestamp associated with the first event and a timestamp associated with an earlier event associated with the treatment does not exceed a threshold duration of time; and
	            in the event that the difference is determined not to exceed the threshold duration of time, store the first event data on the blockchain in association with a first event sequence in a manner to change the state of the blockchain;
	            the hub contract is arranged to store, in the hub contract storage, association data indicating an association between the first event sequence and one or more further event sequences associated with the treatment in a manner to change the state of the blockchain; and
	            the first event data and the association data are verifiable using the updateable sequence of blocks.  

10.	(Currently Amended)	A system for tracking events associated with a treatment by personalised medicine, the system comprising:
	an automatic temperature sensor for measuring a temperature of physical materials associated with the treatment; and
a plurality of [[computers and servers hosting a blockchain having:
an associated state storage[[
an updateable sequence of blocks, 
            	wherein the blockchain has a state of the blockchain that is stored on the associated state storage and the updateable sequence of blocks is used [[
the plurality of [[computers and servers comprising:
	a plurality of sequence manager nodes each associated with a respective sequence manager contract forming part of the state of the blockchain, each sequence manager contract having associated sequence manager contract storage; and
	a hub node associated with a hub contract forming part of the state of the blockchain, the hub contract having associated hub contract storage,                                                                                                                                                                                     wherein:
	            the automatic temperature sensor is arranged to transmit the measured temperature of the physical materials to a first sequence manager node of the sequence manager nodes;
            	the first sequence manager node is arranged to transmit first event data to a first sequence manager contract associated with the first sequence manager node, the first event data indicating a first event associated with the treatment and indicating the measured temperature of the physical materials;
	            the first sequence manager contract is arranged to:
	            determine whether the measured temperature lies within a predetermined range; and 
	            in the event that the measured temperature is determined to lie within the predetermined range, store the first event data in the associated sequence manager contract storage in association with a first event sequence in a manner to change the state of the blockchain; 
	            the hub contract is arranged to store, in the hub contract storage, association data indicating an association between the first event sequence and one or more further event sequences associated with the treatment in a manner to change the state of the blockchain; and
	            the first event data and the association data are verifiable using the updateable sequence of blocks.
blocks. 



Allowable Subject Matter
Claims 2-14 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. The claims recite a specific ordered combination of steps which provide a technical solution using blockchain technology to a specific problem (tracking events associated with a treatment by personalized medicine).  Personalised medicine is highly complex with a single treatment requiring multiple treatment stages to be performed in sequence performed by multiple parties.  The pending claims teach a specific technological solution of computers and servers hosting a blockchain with a storage and updateable sequence of blocks to track a complex treatment with multiple stages and multiple parties.  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest prior art of record teaches: 
Qidong (CN109242067a)  teaches a system for tracking events associated with a treatment by personalised medicine, the system comprising a plurality of nodes hosting a blockchain (para. [0020]), the plurality of nodes comprising: a plurality of sequence manager nodes, each associated with a respective sequence manager contract on the blockchain (para. [0045] Service nodes of each department equipped with smart logic contracts, and service nodes execute contracts to process block chain data); and a hub node associated with a hub contract on the blockchain (paras. [0027], [0029] block generating and monitoring unit (hub node) for executing smart contract (hub contract), wherein a first sequence manager contract of the sequence manager contracts is arranged to: receive first event data indicating a first event associated with the treatment; and store the first event data on the blockchain in association with a first event sequence (paras. [0026] – [0027] receiving unit for receiving usage information and block generating unit for writing the usage information), and wherein the hub contract is arranged to store an association between the first event sequence and one or more further event sequences associated with the treatment, on the blockchain (para. [0045] smart logic contracts process the blockchain data).  




Sui (2020/0151708) para. [0055] teaches smart contracts used to identify rules associated with authorization and access requirements.  Sui para. [0058] further teaches determining that hashes of the hash identifier and hash created from stored identifier match.

The closest Non-patent literature of record Zhang(Zhang, Jinxin et al.  “Blockchain use in IoT for Privacy-Preserving Anti-Pandemic Home Quarantine.”  Electronics (Basel) 9.10: 1gh(16). MDPI AG. (Oct 2020)) teaches combining blockchain technology with IoT devices.  

However, the closest prior arts of record do not teach:
            The plurality of computers and servers comprising:
	            a plurality of sequence manager nodes each associated with a respective sequence manager contract forming part of the state of the blockchain, each sequence manager contract having associated sequence manager contract storage; and
	            a hub node associated with a hub contract forming part of the state of the blockchain, the hub contract having associated hub contract storage,
            wherein:
	            the first sequence manager node is arranged to transmit first event data to a first sequence manager contract associated with the first sequence manager node, the first event data indicating a receiving of custody associated with the treatment;
	            the first sequence manager contract is arranged to: 
                       store the first event data on the blockchain in association with a first event sequence in a manner to change the state of the blockchain; and
                       transmit first sequence data to the hub contract, the first sequence data identifying the first event sequence; and
	            responsive to receiving the first sequence data from the first sequence manager contract, the hub contract is arranged to store, in the hub contract storage, association data indicating an association between the first event sequence and one or more further event sequences associated with the treatment in a manner to change the state of the blockchain; and
	            the first event data and the association data are verifiable using the updateable sequence of blocks. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        11/26/21